Information to identify the case:
Debtor 1              Michael C Whittaker                                               Social Security number or ITIN        xxx−xx−8090
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Michigan
                                                                                        Date case filed for chapter 7 12/6/18
Case number:          18−56369−tjt


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

The court will dismiss this case without a hearing if the debtor(s) do not timely file all the required documents and if no
request for a hearing on dismissal is filed within 21 days after the petition is filed. The Clerk will give notice of the
hearing on dismissal only to the party requesting the hearing, the debtor and the trustee.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Michael C Whittaker

2.      All other names used in the
        last 8 years

3.     Address                               2655 Massena St.
                                             Commerce Township, MI 48382

4.     Debtor's attorney                     Peter F. Schneider                                     Contact phone: (313) 237−0850
                                             Clayson, Schneider & Miller P.C.
       Name and address                      645 Griswold St.
                                             Suite 3900
                                             Detroit, MI 48226

5.     Bankruptcy trustee                    Wendy Turner Lewis                                     Contact phone: 313−832−5555
                                             444 West Willis Street
       Name and address                      Suite #101
                                             Detroit, MI 48201
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




            18-56369-tjt           Doc 8           Filed 12/08/18         Entered 12/09/18 00:49:32                 Page 1 of 3
Debtor Michael C Whittaker                                                                                                 Case number 18−56369−tjt


6. Bankruptcy clerk's office                    Address of the Bankruptcy Clerk's Office:                        For the Court:
                                                211 West Fort Street                                             Clerk of the Bankruptcy Court:
    Documents in this case may be filed at this Detroit, MI 48226                                                Katherine B. Gullo
    address. You may inspect all records filed
    in this case at this office or register online
    at www.pacer.gov.                                Contact phone: 313−234−0065                                 Hours open:
                                                                                                                 8:30am−4:00pm Monday−Friday

                                                                                                                 Date: 12/6/18

7. Meeting of creditors                              January 3, 2019 at 11:30 AM                                 Location:

    Debtors must attend the meeting to be            The meeting may be continued or adjourned to a              211 West Fort St., Room 315,
    questioned under oath. In a joint case,          later date. If so, the date will be on the court            Detroit, MI 48226
    both spouses must attend. Creditors may
    attend, but are not required to do so.           docket.


8. Presumption of abuse                              The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                    Filing deadline: 3/4/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                     You must file a complaint:
                                                     • if you assert that the debtor is not entitled to
                                                       receive a discharge of any debts under any of the
                                                       subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                       or

                                                     • if you want to have a debt excepted from discharge
                                                       under 11 U.S.C § 523(a)(2), (4), or (6).

                                                     You must file a motion:
                                                     • if you assert that the discharge should be denied
                                                       under § 727(a)(8) or (9).


                                                     Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                     The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                     exempt. If you believe that the law does not authorize an
                                                     exemption claimed, you may file an objection.


10. Proof of claim                                   No property appears to be available to pay creditors. Therefore, please do not file a
                                                     proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless       will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                   deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                  The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                     not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                     exempt. You may inspect that list at the bankruptcy clerk's office or register online at
                                                     www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                     debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                     objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                               page 2




           18-56369-tjt              Doc 8           Filed 12/08/18              Entered 12/09/18 00:49:32                    Page 2 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Michigan
In re:                                                                                                     Case No. 18-56369-tjt
Michael C Whittaker                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0645-2                  User: admin                        Page 1 of 1                          Date Rcvd: Dec 06, 2018
                                      Form ID: 309A                      Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 08, 2018.
db             +Michael C Whittaker,    2655 Massena St.,    Commerce Township, MI 48382-3549
25662789       +Ace Funding Source,    6420 Wilshire Blvd,    Los Angeles, CA 90048-5502
25662790       +Amador Sagana and Chona Sagana,     2720 E. Plaza Blvd.,    Suite V,
                 National City, CA 91950-4004
25662791        American Express,    P.O. Box 65044,    Dallas, TX 75265
25662792       +August Resource Funding, Inc.,     1970 Cranston Rd., Suite 201,     Beloit, WI 53511-3137
25662793        Biz Fund,   762 Orange St.,    Wilmington, DE 19801
25662797       +Comp. Vascular & Endovascular Care, PC,     22250 Providence Drive.,     Suite 555,
                 Southfield, MI 48075-6213
25662798      ++FIFTH THIRD BANK,    MD# ROPS05 BANKRUPTCY DEPT,     1850 EAST PARIS SE,
                 GRAND RAPIDS MI 49546-6253
               (address filed with court: Fifth Third Bank,       5050 Kingsley Drive MD 1MOCOP,
                 Cincinnati, OH 45263)
25662799       +Fox Capital Group,    65 Broadway,    Suite 804,    New York, NY 10006-2503
25662801        Kelly R. Whittaker,    485 Stone falls Dr SE,     Unit 204,   Bloomfield Hills, MI 48301
25662804       +RSig Security-Midwest, Inc.,    24175 Northwestern Hwy.,     Suite 150,
                 Southfield, MI 48075-2579
25662802       +Radovan Flipovic,    7447 Westbury Blvd.,    West Bloomfield, MI 48322-2817
25662803       +Rockford Bank & Trust,    4571 Guilford Rd.,     Rockford, IL 61107-2228
25662805       +THD/CBNA,   One Court Square,    Long Island City, NY 11120-0001
25662806       +Tri-Con Security Group, LLC,    24175 Northwestern Hwy.,     Suite 150,
                 Southfield, MI 48075-2579
25662807       +Unique Funding Solutions LLC,    2715 Coney Island Ave.,     2nd Fl.,    Brooklyn, NY 11235-5068
25662808       +Vascor,   100 Farmers Bank Square #300,     Georgetown, KY 40324-8712

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: pete@claysonschneidermiller.com Dec 06 2018 23:34:57       Peter F. Schneider,
                 Clayson, Schneider & Miller P.C.,    645 Griswold St.,    Suite 3900,   Detroit, MI 48226
tr             +EDI: FWTLEWIS.COM Dec 07 2018 04:38:00      Wendy Turner Lewis,    444 West Willis Street,
                 Suite #101,   Detroit, MI 48201-1748
25662794        EDI: CAPITALONE.COM Dec 07 2018 04:39:00      Capital One Bank USA,    PO Box 85015,
                 Richmond, VA 23285-5075
25662795       +EDI: CHASE.COM Dec 07 2018 04:39:00      Chase Card,    201 N. Walnut St//DE1-1027,
                 Wilmington, DE 19801-2920
25662796       +EDI: WFNNB.COM Dec 07 2018 04:39:00      Comenity Bank/Legendary Pine,    P.O. Box 182789,
                 Columbus, OH 43218-2789
25662800       +EDI: CAUT.COM Dec 07 2018 04:38:00      JP Morgan Chase Bank NA,    14800 Frye Rd.,    Tx 10,
                 Fort Worth, TX 76155-2732
                                                                                              TOTAL: 6

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 08, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 6, 2018 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0



              18-56369-tjt         Doc 8       Filed 12/08/18         Entered 12/09/18 00:49:32                Page 3 of 3
